ON MOTION FOB BEHEAEING.
Bond, J.
— Appellant cites the case of Haeussler v. Laclede Bank, 23 Mo. App. 282, as a controlling decision of this court entitling him to a rehearing of this cause. I do not concur with my associates in refusing the rehearing prayed for by appellant, and I deem their opinion on the hearing of this cause contrary to the rule expressed in the opinion of this court in Haeussler v. Laclede Bank, supra.
The clerk of this court is hereby ordered to certify and transfer the original papers on file in this cause, and a full and complete transcript of the proceedings of this court therein, to the supreme court to be there reheard and determined as provided in section 6 of the amendment of article 6 of the constitution of Missouri.
Judge Biggs concurs in the order certifying the ease. Judge Rombauee is absent.